DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on August 31, 2018.
This office action is in response to amendments and/or remarks filed on June 9, 2022. In the current amendment, claims 1-10 are amended. No claims are cancelled. Claims 1-10 are pending. 
In response to the amendments and/or remarks filed on June 9, 2022, the objections to the specification, made in the previous office action, have been withdrawn. 
In response to the amendments and/or remarks filed on June 9, 2022, the 35 U.S.C. 112(f) claim interpretation, made in the previous office action, have been withdrawn. 
In response to the amendments and/or remarks filed on June 9, 2022, the 35 U.S.C. 112(b) claim rejections, made in the previous office action, have been withdrawn.

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  
Regarding Claim 7, 
Claim 7 recites “wherein the evaluation value is determined on based on a result…”. This should be rewritten as “wherein the evaluation values is determined [[on]] based on a result…”

Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (“Predictive modeling techniques for nanosecond-laser damage growth in fused silica optics”) in view of Ravikumar et al. (“Machine learning approach for automated visual inspection of machine components”).

Regarding Claim 1, 
Liao teaches: 
acquire an evaluation value related to judgment of the quality of the optical component as a label; (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches using machine learning to predict damage of an optical component (evaluation value related to judgement of quality of an optical component) within a high-energy laser system; Page 6, Section 5: “In this section we use supervised machine learning, more specifically classification technique [15] to build a model that can predict future damage site sizes. Unlike the previous section which used MC calculations as a framework to implement a number of empirically derived rules, this method uses a subset of the data to derive rules (or patterns) to predict growth. Classification is the method of determining which categories/classes a new observation belongs to based on a set of training data containing observations with known categories/classes” teaches that the machine learning model uses classification to classify (give labels to) the training data based on damage to the optics)

perform supervised learning using both… input data acquired and the label acquired as training data to construct a learning model for judging the quality of the optical component. (Page 6, Section 5: “In this section we use supervised machine learning, more specifically classification technique [15] to build a model that can predict future damage site sizes. Unlike the previous section which used MC calculations as a framework to implement a number of empirically derived rules, this method uses a subset of the data to derive rules (or patterns) to predict growth.” teaches performing supervised learning using a subset of the data (input data) and the classification (label) to build a model to predict damage of an optical component (judge quality) within a high-energy laser system)

Liao does not appear to explicitly teach: 
A machine learning device comprising: 
a non-transitory memory storing a program; and
a hardware processor configured to execute a program and control the machine learning device to: 
acquire image data obtained by imaging an optical component and data related to the use of the optical component as input data;

However, Ravikumar teaches: 
A machine learning device comprising: 
a non-transitory memory storing a program; and
a hardware processor configured to execute a program and control the machine learning device to:
acquire image data obtained by imaging an… component and acquire data related to the use of the… component as input data; (Page 3261: “In this paper, an attempt is made to use C4.5 algorithm (classifier) and Naïve Bayes in combination with the histogram features extracted from images.” teaches using a C4.5 classifier and a Naïve Bayes model (machine learning); Page 3262: “The main elements of machine vision system are as follows: 1. Image acquisition system. 2. Lighting system. 3. Data processing system. A digital camera (Cannon DIGITAL IXUS 75) is fixed in the tripod and positioned to view normal to the inspection table. The samples were placed under the camera keeping the relative position and zoom level (1x) unchanged. Three hundred sample images (hundred from each class) with resolution 3072x2304 and file size 2 MB in JPG format were captured. Several lighting methods are explored. Initially with background lighting, flash lighting and top lighting were tried. Finally, the diffused lighting gave the better quality image and was selected. A HP Desktop computer with Intel Core2 Duo processor and 2 GB RAM was used for processing the data. Coding and processing were carried out in MATLAB R2008b software.” teaches a machine vision system with a digital camera, the digital camera takes pictures of the samples (acquire image data) and features are extracted from these images (data related to the use of the samples) and input into the Naïve Bayes model as input data, the machine vision system is based on a generic computer that contains a processor and memory)

Liao and Ravikumar are analogous art because they are both directed to using machine learning algorithms to analyze the state of components within a system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ravikumar’s system of machine vision to detect faults with Liao’s optical components of a high-energy laser system with a motivation to accurately classify damage within an automated visual inspection system (Ravikumar, Page 3260).

Regarding Claim 2, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the optical component is an optical component used in a device associated with laser processing, and the data related to the use of the optical component includes information indicating characteristics of a laser beam incident on the optical component in the device associated with the laser processing. (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches that the optical components are used in laser systems; Page 3: “In brief, on the order of 100 damage sites with diameters between 25-80 µm were initiated in a regular array with spacing of ∼3 mm using a single pulse from a 355-nm, Nd:YAG table top laser with an 8-ns near Gaussian temporal profile focused to a spatial Gaussian spot of ∼450 µm (diameter at 1/e2 of intensity) on the exit surface of a 1-cm thick silica substrate.” teaches that the data regarding damage to the optical component includes the wavelength (characteristics) of the laser beam on the surface of the optical component (laser beam incident on the optical component))

Regarding Claim 3, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the optical component is an optical component used in a device associated with laser processing, and the data related to the use of the optical component includes information indicating characteristics of a radiation target radiated with a laser beam by the device associated with the laser processing. (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches that the optical components are used in laser systems; Page 3: “In brief, on the order of 100 damage sites with diameters between 25-80 µm were initiated in a regular array with spacing of ∼3 mm using a single pulse from a 355-nm, Nd:YAG table top laser with an 8-ns near Gaussian temporal profile focused to a spatial Gaussian spot of ∼450 µm (diameter at 1/e2 of intensity) on the exit surface of a 1-cm thick silica substrate.” teaches that the data regarding damage to the optical component includes the exit surface of a 1cm thick silica substrate (characteristics of the radiation target radiated with a laser) was used as the target for the laser)

Regarding Claim 4, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the optical component is an optical component used in a device associated with laser processing, and the data related to the use of the optical component includes information indicating characteristics required for laser processing performed by the device associated with the laser processing. (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches that the optical components are used in laser systems; Page 3: “In brief, on the order of 100 damage sites with diameters between 25-80 µm were initiated in a regular array with spacing of ∼3 mm using a single pulse from a 355-nm, Nd:YAG table top laser with an 8-ns near Gaussian temporal profile focused to a spatial Gaussian spot of ∼450 µm (diameter at 1/e2 of intensity) on the exit surface of a 1-cm thick silica substrate.” teaches that the data regarding damage to the optical component includes the Gaussian temporal profile and size of the spatial Guassian spot (information related to the laser processing))

Regarding Claim 7, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the evaluation value is determined on based on a result of using the optical component. (Page 1: “In addition, a machine learning (classification technique independently predicts site evolution from patterns extracted directly from the data. The results show that both the Monte-Carlo simulation and machine learning classification algorithm can accurately reproduce the growth of a population of damage sites for at least 10 shots, which is extremely valuable for modeling optics lifetime in operating high-energy laser systems.” teaches using machine learning to predict damage of an optical component (evaluation value related to judgement of quality of an optical component) within a high-energy laser system; Page 4: “Specifically, 58 pre-initiated damage sites on a 2-inch silica substrate were subjected to a series of nearly identical 29 laser shots at the nominal fluence of ∼7 J/cm2 and standard deviation of 0.9 J/cm2 from all the sites. A tabulated data set was compiled for this sample where each entry contains at a minimum the site ID, shot number, current site size, preshot site size, single-shot growth rate (according to Eq. (1)), local mean fluence, and a number of other attributes (derived or measured parameters) which will be discussed shortly corresponding to one observation of a site on a specific laser shot.” teaches that the machine learning model makes predictions of damage after using the laser system on the optical components)

Regarding Claim 8, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Liao further teaches: 
wherein the learning model constructed is a learning model that outputs a value… indicating whether the optical component satisfies predetermined criteria when… image data of the optical component and the data related to the use of the optical component are used as the input data. (Page 8: “The result of the 29th shot supervised machine learning prediction is plotted in Fig. 5(a) along with the measured final size and the Monte-Carlo simulation results. The latter results shown in Fig. 5(a) are different from those presented in Fig. 3 in that the MC simulation starts with initial sizes after shot 20 and runs for 9 shots. The results show that both supervised machine learning and Monte-Carlo simulation were able to accurately reproduce the measured sizes after the last 9 laser shots.” and Page 10: “The classifier algorithm uses the training data to derive a statistical model for predicting the next size based on the attributes. We used a supervised modeling algorithm that is based on model trees [16]. The model deals with continuous class problems and it is a good fit for time series data. It provides a structured representation (conventional decision tree structure) of the data and piecewise linear fit (function) of the class at the leaves instead of discrete class labels” teaches that machine learning classifier accurately outputs predictions related to the size of damage caused by the laser (predetermined criteria))

Ravikumar further teaches: 
a learning model that outputs a value of a probability… (Page 3265: “Let us now derive the Naïve Bayes algorithm, assuming in general that Y is any discrete-valued variable, and the attributes X1,...,Xn are any discrete- or real-valued attributes. Our goal is to train a classifier that will output the probability distribution over possible values of Y, for each new instance X that one ask it to classify.” teaches using a Naïve Bayes model that outputs a probability distribution (value of a probability))

The combination of claim 1 has already incorporated the machine vision system, therefore already incorporating the details of the learning model required by claim 8. 

Regarding Claim 10, 
Claim 10 recites A machine learning method… that contains limitations that are similar to the limitations of claim 1, thus is rejected with the same rationale applied against claim 1. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Ravikumar, further in view of Khan et al. (“Towards a Cloud-based Machine Learning for Health Monitoring and Fault Diagnosis”).

Regarding Claim 5, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

Ravikumar further teaches: 
wherein the image data is acquired…(Page 3262: “The main elements of machine vision system are as follows: 1. Image acquisition system. 2. Lighting system. 3. Data processing system. A digital camera (Cannon DIGITAL IXUS 75) is fixed in the tripod and positioned to view normal to the inspection table. The samples were placed under the camera keeping the relative position and zoom level (1x) unchanged. Three hundred sample images (hundred from each class) with resolution 3072x2304 and file size 2 MB in JPG format were captured. Several lighting methods are explored. Initially with background lighting, flash lighting and top lighting were tried. Finally, the diffused lighting gave the better quality image and was selected. A HP Desktop computer with Intel Core2 Duo processor and 2 GB RAM was used for processing the data. Coding and processing were carried out in MATLAB R2008b software.” teaches a machine vision system with a digital camera that takes images (acquire image data))

The combination of claim 1 has already incorporated the machine vision system, therefore already incorporating the details of acquiring image data required by claim 5. 

The combination of Liao and Ravikumar does not appear to explicitly teach: 
[acquiring data] during maintenance performed…

However, Khan teaches: 
[acquiring data] during maintenance performed… (Page 5: “Figure 1 is an illustration of a typical the data flow and communication routes that are relevant within a maintenance environment. The illustration includes the data collection system, that receives data from various sources.” teaches collecting data in a cloud-based system; Page 3: “Intelligence is a vast discipline with multiple algorithms, each optimized for particular application domains. Collection and analysis of health monitoring data and fault diagnosis can also take into account several well researched intelligence methods; ranging from classical statistical methods – such as linear and logistic regression – to neural network and tree-based techniques… These techniques can be recognizing patterns, help cluster and classify data to extract features to perform regression (or reinforcement learning) for anomaly detection problems.” teaches that machine learning models use the collected data for anomaly detection; Page 1: “Automatically detecting faults during maintenance can help extend asset life, reduce costs, improving availability and reliability” teaches using the machine learning models to automatically detect faults during a maintenance)

Liao, Ravikumar, and Khan are analogous art because they are directed to using machine learning models to detect faults within systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Khan’s method of acquiring data and executing models while the system of Liao/Ravikumar is under maintenance with a motivation to extend asset life, reduce costs, improve availability and reliability (Khan, Page 1).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Ravikumar, further in view of Fails et al. (“Interactive Machine Learning”).

Regarding Claim 6, 
The combination of Liao and Ravikumar teaches: 
The machine learning device according to claim 1, 

The combination of Liao and Ravikumar does not appear to explicitly teach: 
wherein the evaluation value is determined based on judgment of a user who visually observes the optical component

However, Fails teaches: 
wherein the evaluation value is determined based on judgment of a user who visually observes the… component. (Page 39: “We propose an interactive machine-learning (IML) model that allows users to train, classify/view and correct the classifications”; Page 40: “Figure 3 shows the Crayons design process. Images are input into the Crayons system, which can then export the generated classifier. It is assumed the user has already taken digital pictures and saved them as files to import into the system, or that a camera is set up on the machine running Crayons, so it can capture images from it… Crayons receives images upon which the user does some manual classification, a classifier is created, then feedback is displayed. The user can then refine the classifier by adding more manual classification or, if the classifier is satisfactory, the user can export the classifier.” teaches that a user evaluates/judges the machine learning classifier using a human to both classify data for the classifier and evaluate the classifier (judge the label given by the classifier))

Liao, Ravikumar, and Fails are analogous art because they are directed to machine learning systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the machine learning models of Liao/Ravikumar with Fails’ interactive machine-learning model using human evaluation with a motivation to quickly create an effective classifier (Fails, Page 40).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Ravikumar, further in view of Peteiro-Barral et al. (“A survey of methods for distributed machine learning”).

Regarding Claim 9, 
The combination of Liao and Ravikumar teaches: 
machine learning devic[e] according to claim 1, 

The combination of Liao and Ravikumar does not appear to explicitly teach: 
A machine learning system including a plurality of machine learning devices… wherein the plurality of machine learning devices share the learning model, and the plurality of machine learning devices performs learning on the shared learning model.

However, Peteiro-Barral teaches: 
A machine learning system including a plurality of machine learning devices… wherein the plurality of machine learning devices share the learning model, and the plurality of machine learning devices performs learning on the shared learning model. (Page 2: “Following the last approach, one of the most promising research lines for large-scale learning is distributed computing since allocating the learning process among several workstations is a natural way of scaling up learning algorithms. In this study, we will explore this approach by presenting some of the most popular distributed learning algorithms.”; Page 3: “In distributed learning, as well as in ensemble learning, there are several learnt models and therefore several potential answers for a given problem. As the goal is to obtain an unique answer they have to be combined somehow. There are, in general, two types of information that can be combined [24]. On the one hand, the classifiers by themselves and, on the other hand, the predictions of the classifiers.”; Page 4: “The great majority of learning algorithms published in the literature focus their development on combining the predictions of a set of classifiers, since any classifier can be employed in this case, avoiding potential problems with concept descriptions and knowledge representation.” teaches using distributed machine learning to allocate models over a plurality of workstations (machine learning devices), where each workstation can perform machine learning on their allocation of a model)

Liao, Ravikumar, and Peteiro-Barral are analogous art because they are directed to machine learning systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Peteiro-Barral’s system of distributed learning to divide the models of Liao/Ravikumar among a plurality of devices with a motivation to “…increases the possibility of achieving higher accuracy especially on a large-size domain” (Peteiro-Barral, Page 3).

Response to Arguments
Regarding Objections to the Specification: 
Applicant’s argument: 
“In the Office Action, the Examiner objects to the title of the invention for not be descriptive of the invention, as claimed. The Applicant has amended the title to address the objection. As amended, the title now reads, "MACHINE LEARNING DEVICE, MACHINE LEARNING SYSTEM, AND MACHINE LEARNING METHOD FOR DETERMINING QUALITY OF OPTICAL COMPONENTS." The title, as amended, is believed to be descriptive of the invention, as claimed. Based on the amendments made to the title, withdrawal of the objection is respectfully requested.”

Response: 
	Applicant’s arguments have been fully considered and are persuasive. The objection to the title, made in the previous office action, has been withdrawn due to amendments. 

Applicant’s argument: 
“In the Office Action, the Examiner objects to the format of the abstract of the invention. The Applicant has provided a new abstract to replace the original abstract to address the objection. Based on the new abstract, withdrawal of the objection is respectfully requested.”

Response: 
Applicant’s arguments have been fully considered and are persuasive. The objection to the abstract, made in the previous office action, has been withdrawn due to the amended abstract.

Regarding Claim Interpretation under 35 U.S.C. 112(f): 
Applicant’s argument: 
“In the Office Action, the Examiner alleges that certain limitations recited in the claims invoke an interpretation under 35 U.S.C. 112(f) (means-plus-function). For example, the Examiner alleges that the limitations ending in "means" invoke an interpretation under 35 U.S.C. 112(f).
The Applicant has amended the claims to remove the "means" language and avoid an 
interpretation under 35 U.S.C. 112(f) (means-plus-function). Based on the amendments made to the claims, the interpretation under 35 U.S.C. 112(f) (means-plus-function) should be avoided.”

Response: 
Applicant’s arguments have been fully considered and are persuasive. The claim interpretation under 35 U.S.C. 112(f) has been withdrawn due to amendments to the claims. 

Regarding Claim Rejections under 35 U.S.C. 112(b):
 Applicant’s argument: 
“In the Office Action, the Examiner rejects claims 1-10 under 35 U.S.C. 112(b) as being indefinite. Specifically, the Examiner identifies minor clarity issues with regards to claims 1 and 10; and minor antecedent basis issues with regards to claims 2, 3, 4, 6, and 7. 
The Applicant has amended the claims to address the rejection under 35 U.S.C. 112(b) to address the clarity issues and the antecedent basis issues noted by the Examiner. Based on the amendments made to the claims, withdrawal of the rejection under 35 U.S.C. 112(b) is respectfully requested. ”

Response: 
Applicant’s arguments have been fully considered and are persuasive. The claim rejections applied to claims 1-10 under 35 U.S.C. 112(b) have been withdrawn due to amendments to the claims. 

Regarding Claim Rejections under 35 U.S.C. 103:
Applicant’s argument: 
“In the Office Action, although the Examiner relies on the combination of Liao and 
Ravikumar for disclosing or suggesting all the features recited in independent claims 1 and 10, the Examiner appears to rely specifically on page 3261 of Ravikumar for disclosing or suggesting the acquiring and use of both image data and data related to the use of the optical component as input data for the machine learning. 
However, Ravikumar on page 3261 discloses an automated visual inspection system in which a camera captures a raw image at a key point in the process. The raw image is then sent for preprocessing. In the preprocessing, the raw image is cropped, normalized, smoothed, scaled and otherwise converted into a standardized form. As described in Ravikumar, the features that are expected to be useful in discriminating the different states are, for example, components with scratch and without scratch, which are represented by feature vectors. The feature vectors are used to train the classifier to determine the category of the new image. 
Based on a review of Ravikumar, the Applicant asserts that the reference does not appear to disclose or suggest at least the following features similarly recited in independent claims 1 and 10: ”

Response: 
Citations from pages 3261 and 3262 of Ravikumar was used to teach the following: 

Page 3261: “In this paper, an attempt is made to use C4.5 algorithm (classifier) and Naïve Bayes in combination with the histogram features extracted from images.” teaches using a C4.5 classifier and a Naïve Bayes model (machine learning); Page 3262: “The main elements of machine vision system are as follows: 1. Image acquisition system. 2. Lighting system. 3. Data processing system. A digital camera (Cannon DIGITAL IXUS 75) is fixed in the tripod and positioned to view normal to the inspection table. The samples were placed under the camera keeping the relative position and zoom level (1x) unchanged. Three hundred sample images (hundred from each class) with resolution 3072x2304 and file size 2 MB in JPG format were captured. Several lighting methods are explored. Initially with background lighting, flash lighting and top lighting were tried. Finally, the diffused lighting gave the better quality image and was selected. A HP Desktop computer with Intel Core2 Duo processor and 2 GB RAM was used for processing the data. Coding and processing were carried out in MATLAB R2008b software.” teaches a machine vision system with a digital camera, the digital camera takes pictures of the samples (acquire image data) and features are extracted from these images (data related to the use of the samples) and input into the Naïve Bayes model as input data, the machine vision system is based on a generic computer that contains a processor and memory)

	The cited portions of Ravikumar above teaches that images of components are acquired by using a camera and that features (data related to the use of the component) are extracted from the images and used with C4.5 classifier and a Naïve Bayes Model. The machine vision system of Ravikumar is combined with the laser device of Liao, to obtain a machine vision system that acquires image data of the optical components of Liao’s laser processing device and extracts features of the optical components, in order to detect faults within the optical components of Liao’s laser device. Therefore, the combination of Liao/Ravikumar acquires image data of optical components of a high energy laser device and therefore teaches the limitations of independent claim 1. Please see pages 3-6 of this office action for a detailed analysis of claim 1. 

Applicant’s argument: 
“On the other hand, Ravikumar appears to merely disclose or suggest the use of images of work product. "Performing supervised learning using data related to the use of an optical component" is an essential feature of independent claims 1 and 10 of the present application, and the Applicant asserts that Ravikumar on pages 3261 and 3262, which are pointed out on page 10 of the Office Action, fails to disclose or suggest obtaining data related to the use of an optical article.”

Response: 
As mentioned above, the combination of Ravikumar’s machine vision system with Liao’s laser device results in a system that acquires images and data of optical components in a laser processing device. Please see pages 3-6 of this office action for more detail. 

Further, Liao teaches the following: 
perform supervised learning using both… input data acquired and the label acquired as training data to construct a learning model for judging the quality of the optical component. (Page 6, Section 5: “In this section we use supervised machine learning, more specifically classification technique [15] to build a model that can predict future damage site sizes. Unlike the previous section which used MC calculations as a framework to implement a number of empirically derived rules, this method uses a subset of the data to derive rules (or patterns) to predict growth.” teaches performing supervised learning using a subset of the data (input data) and the classification (label) to build a model to predict damage of an optical component (judge quality) within a high-energy laser system)

Applicant’s argument: 
“In the Office Action, the Examiner appears to rely specifically on Liao for disclosing or suggesting the features of claims 2-4. However, on page 10 of the Office Action, the Examiner indicates that Liao does on teach acquiring data related to the use of the optical component. Thus, we assert that Liao cannot disclose or suggest more detailed features of the data related to the use of the optical component, as recited in claims 2-4. Therefore, claims 2-4 are also distinguished from the cited prior art on their own merit.”

Response: 
As mentioned above, the combination of Liao and Ravikumar teaches acquiring data related to the use of optical components in a laser device. The combination of Liao and Ravikumar teaches The machine learning device according to claim 1 and Liao has also been relied upon to teach the limitations of dependent claims 2-4, all of which depend on claim 1. Because the combination of Liao and Ravikumar teaches acquiring data related to the use of an optical component, Liao can be thus be relied upon to teach the limitations of dependent claims 2-4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125    
 

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125